Citation Nr: 1737739	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) with respect to a February 1976 rating decision, which denied service connection for residuals of viral meningoencephalitis.  

2.  Entitlement to an effective date prior to February 21, 2008, for the award of service connection for panhypopituitarism (PHP) with hypothyroidism as residuals of viral meningoencephalitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 21, 2008.  



ORDER

The February 1976 rating decision does not contain CUE with respect to the claim of service connection for residuals of viral meningoencephalitis. 

An effective date prior to February 21, 2008, for the award of service connection for PHP with hypothyroidism as residuals for viral meningoencephalitis is denied.  

Entitlement to TDIU prior to February 21, 2008, is denied.  

The issue of left cerebellar infarction as secondary to service-connected adrenal insufficiency has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  No CUE is shown in the February 1976 rating decision; the correct law and facts, as they were known at the time were before the adjudicator in that decision.

2.  The February 21, 2008 statement is the first statement that can be construed for as a claim of service connection for PHP.  

3.  The evidence prior to February 21, 2008, does not demonstrate that the Veteran's service-connected disabilities prior to that date precluded him from obtaining and maintaining substantially gainful employment; the Veteran's symptomatology which precluded substantially gainful employment is related to his PHP with hypothyroidism, which was not service connected until February 21, 2008.



CONCLUSIONS OF LAW

1.  The February 1976 rating decision does not contain clear and unmistakable error (CUE) with respect to the claim of service connection for residuals of viral meningoencephalitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 3.105 (2016).

2.  The criteria for establishing an effective date prior to February 21, 2008, for the award of service connection for PHP with hypothyroidism as residuals of viral meningoencephalitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3.  The criteria for establishing entitlement to TDIU prior to February 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1966 to January 1976, and from July 1979 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU, and denied an effective date prior to February 21, 2008, for the award of service connection for PHP and found no CUE in the January 1976 rating decision, respectively.  

The Veteran and his spouse testified at a Board hearing before one of the undersigned Veterans Law Judge in February 2009, and before another of the undersigned Veterans Law Judges in January 2017.  Transcripts of those hearings are associated with the claims file.  In the January 2017 hearing, the Veteran waived his right to a hearing before a third Veterans Law Judge with regards to the above issues.  

The procedural history of this case is complex, and a complete history may be seen in the August 2011 and November 2014 Board decisions.  However, in brief, the Agency of Original Jurisdiction (AOJ) denied entitlement to TDIU in the September 2008 rating decision.  The Board eventually assumed jurisdiction over that claim in the August 2011 remand by virtue of having jurisdiction of an increased evaluation claim for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied the increased evaluation claim for bilateral hearing loss in the November 2014 decision; that claim is considered final and will no longer be discussed in this decision.  The Board, however, remanded the TDIU claim for additional development in the November 2014 decision and that claim has been returned to the Board at this time for further appellate review.  

In the December 2013 rating decision, the AOJ denied an earlier effective date for award of service connection for PHP with hypothyroidism and also found no CUE in the February 1976 rating decision.  After the Board remanded those issues for issuance of a statement of the case in November 2014, the Veteran timely submitted a substantive appeal, VA Form 9, in May 2016, and therefore the Board properly has jurisdiction over those claims at this time.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's TDIU and earlier effective date claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).


Claim of CUE in January 1976 Rating Decision

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2016). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Additionally, any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.  Thus, with respect to the Veteran's generalized assertions that VA failed to adequately fulfill their duty to assist him in development of his claims prior to October 1999, such generalized claims are not a basis for finding of CUE.  See Id.  

Historically, in January 1976, the Veteran filed a claim of service connection for residuals of viral meningoencephalitis, which he contracted and was treated for during his period of service from June 1966 to January 1976.  In a February 1976 rating decision, the AOJ denied service connection for residuals of viral meningoencephalitis, as no residuals of that disease were noted.  The Veteran was informed of that decision in a February 1976 notification letter.  He did not timely submit a notice of disagreement or any additional evidence with respect to that issue within one year of that notification letter.  Consequently, the February 1976 rating decision and the issue of service connection for viral meningoencephalitis is considered final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).


In December 2013, after the Veteran was awarded service connection for PHP with hypothyroidism as residuals of his viral meningoencephalitis, he contended that his PHP and in-service viral meningoencephalitis are inextricably linked.  The Veteran's then-representative indicated that he had prominent sella in 1976 and that he had other residuals such as prostatitis and epididymitis, which were service-connected at that time.  The Veteran and his then-representative additionally argued that a VA examination was not conducted at that time and therefore the extent of any residuals was not properly investigated in 1976.  The Veteran's then-representative concluded that the Board should specifically consider assigning an effective date for PHP in January 1976, as the Veteran's "medical conditions were undiagnosed for several year[s] before the hidden condition was discovered."  

The Veteran and his then-representative made similar arguments in a January 2014 statement, continuing the argument that February 1976 decision was flawed because the Veteran's PHP "was a hidden condition" that the military and VA failed to diagnose.  They further argued that VA did not conduct a physical examination, but rather solely used the Veteran's service treatment records to make a determination; the Veteran and his representative asserted that VA never looked for PHP or the residuals of hypothyroidism, adrenal insufficiency, or hypogonadism.  They also argued that the military and/or VA did not conduct any endocrinology tests until 1992, which would have caught those conditions.  The Veteran and his then-representative further indicated that detection of PHP or any empty sella condition was not possible prior to the invention of Magnetic Resonating Imaging (MRI); they continued to argue that PHP was a "hidden condition" which was not found until an MRI was completed in 2007.  In short, the Veteran's CUE contentions can be summed up as follows:  

Was the [February 1976 rating] decision fatally flawed?  It did not conduct a physical or even look for primary or secondary endocrine disorders.  No endocrine tests were conducted such as simple thyroid screening blood test.  This was, indeed, a CUE, an error of omission.  

The Veteran made similar arguments in a May 2016 statement, in his May 2016 substantive appeal (VA Form 9), and during his January 2017 Board hearing.  Finally, the Veteran also made arguments that the AOJ in 1976 failed to properly apply the presumptive service connection regulations regarding endocrinopathies, or a disease of the endocrine gland typically a hormone problem such as hyper- or hypothyroidism.  

Turning to the evidence of record in February 1976, the Board notes that the only evidence regarding the Veteran's physical condition at that time was his service treatment records.  

The Veteran's service treatment records demonstrate that in August 1972, he was hospitalized at a private hospital for viral meningoencephalitis.  After approximately a week, he was discharged from the hospital as asymptomatic and was doing well, although he could only engage in light activity.  The Veteran's service treatment records do not document any diagnosis, treatment or complaints related to PHP, hyper- or hypothyroidism, or any other endocrinopathy disorder.  

On his separation examination in December 1975, the Veteran's endocrine system was noted as normal; on examination, the Veteran was noted to have low back pain attributed to prostatitis, hearing loss, hemorrhoids, and headaches due to hayfever and sinusitis.  There is no mention of any PHP and/or hypothyroidism.  On his report of medical history, which was dated in January 1976, the Veteran reported the following symptoms: frequent or severe headaches; ear, nose or throat trouble; sinusitis; hayfever; adverse reaction to serum, drug or medicine (sulfa); broken bones; piles or rectal disease; frequent or painful urination; kidney stone or blood in urine; sugar or albumin in urine; and recurrent back pain.  The Veteran specifically reported his hospitalization for viral meningoencephalitis in box 19 of that form.  The examiner copied the same findings from the separation examination into the notes section at the end of the Report of Medical History.  


The Board again reiterates that there is no diagnosis, treatment, complaint, or any other mention of PHP or hypothyroidism, or any other endocrinopathy noted within the Veteran's service treatment records.  Nor is there any evidence in those records of any residuals as a result of his viral meningoencephalitis.  Following discharge from the hospital in August 1972, it appears that his viral meningoencephalitic condition resolved.

In the Veteran's initial claim for service-connected compensation received by VA in January 1976, he indicated that he had epididymitis and prostatitis, kidney inflammation, and viral meningitis during military service, for which he was seeking service connected benefits.  

Based on the foregoing evidence, the Board finds that CUE has not been demonstrated in the February 1976 rating decision.  The medical records in the claims file at that time do not reveal any diagnosis of PHP; hypothyroidism or any other endocrinopathy; and/or, any other residuals of viral meningoencephalitis.  (The Board notes that the Veteran's diabetes insipidus with chronic prostatitis and recurrent right epididymitis, which he has claimed are residuals of his viral meningoencephalitis, have already been service connected since January 16, 1976, the date of his initial claim, as noted in the Codesheet associated with the most recent August 2016 rating decision.)  As there is no diagnosis or evidence of any other current disability beyond what has already been service connected of record at that time, the Board is compelled to find that CUE was not committed at that time.  

In addressing the Veteran's contentions and arguments, the Board notes that the lack of any provision of a VA examination-or any other specialized testing, including endocrine screening-cannot serve as a basis for CUE, as that reflects a failure in the duty to assist.  See Tetro, supra; Crippen, supra.  

Furthermore, the Veteran's statements that the PHP was a hidden disease which would only be detected later by MRI technology does not bolster his argument for CUE in this case.  Such manifestly means that the Veteran's PHP could not have been diagnosed at the time of the January 1976 rating decision, a critical element that is missing in this case for CUE.  Moreover, insofar as the Veteran has argued that the Board's acceptance that his PHP and hypothyroidism began in service and therefore there was CUE in the January 1976 rating decision is misplaced.  The Board's later decision was based on a wealth of evidence that was not before the AOJ in 1976, including but not limited to evidence demonstrating diagnoses of those conditions.  

In short, the Veteran's arguments do not show CUE in this case, but either amount to differences with how the evidence was weighed at that time, or more specifically, the failure of the duty to assist and to perform additional testing at that time which may have identified additional conditions.  Those deficiencies do not constitute CUE.  

Accordingly, the Board must deny the Veteran's claim for CUE in the February 1976 rating decision with respect to the claim of service connection for residuals of viral meningoencephalitis at this time.  See 38 U.S.C.A. § 7105; 38 C.F.R. 3.105.

Earlier Effective Date for Award of
Service Connection for PHP with Hypothyroidism

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The majority of the Veteran's contentions with respect to an earlier effective date for the award of service connection for PHP and hypothyroidism are intertwined with the above decided claim for CUE.  Notably, he specifically argued that because PHP was a "hidden disease" that was a result of his viral meningoencephalitis during service, that he should be awarded service connection earlier than has been assigned.  

The evidence demonstrates that VA received a statement on February 21, 2008, from the Veteran and his then-representative-a Veterans Service Organization-for a claim of service connection for PHP.  This is the first document in the claims file which asserts service connection for that condition.  The Veteran has not pointed to any specific statement prior to February 21, 2008, in which the Board can construe a claim for service connection for PHP with hypothyroidism can be awarded.  

The Veteran seeks an earlier effective date for PHP and hypothyroidism because such were eventually found to be residuals of his viral meningoencephalitis.  However, he has not pointed to a specific non-final claim for residuals of viral meningoencephalitis that was received prior to February 21, 2008.  

As February 21, 2008 is the date that the Veteran's claim of service connection for PHP with hypothyroidism was received by VA, that is the earliest possible date the Board can award service connection for PHP with hypothyroidism in this case.  See 38 C.F.R. § 3.400; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

In reaching the above conclusion, the Board has also considered the provisions of 38 C.F.R. § 3.155, addressing informal claims.  This provision is no longer in effect but had been in existence earlier during the pendency of the appeal.  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5   (1998). Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (a).  In the present case, no such informal claim has been identified.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established. 38 C.F.R. §  3.157.  As the instant claim involves an earlier effective date for the award of service connection, as opposed to the date assigned for an increased rating, this section is not applicable here.

In conclusion, there is no basis for assignment of an effective date prior to February 21, 2008 for the award of service connection for panhypopituitarism.

Entitlement to TDIU Prior to February 21, 2008

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  


The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran has been evaluated as 100 percent disabling since February 21, 2008-the date on which he was service connected for PHP with hypothyroidism.  However, the Board has jurisdiction over the claim of entitlement to TDIU as raised by the increased evaluation claim for the Veteran's bilateral hearing loss-which the Board decided in its November 2014 decision-since VA received that claim in December 2002.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Consequently, prior to February 21, 2008, the Veteran's service connected disabilities were rated as follows: diabetes insipidus with chronic prostatitis and recurrent right epididymitis as noncompensable from January 16, 1976 through June 30, 2004, and as 10 percent disabling from July 1, 2004 through February 21, 2008; rhinitis with nasal mucosal atrophy as 10 percent disabling since September 1, 1990; hiatus hernia as 10 percent disabling since September 1, 1990; tinnitus as 10 percent disabling since December 18, 2002; bilateral hearing loss as noncompensable since December 18, 2002; and, hemorrhoids as noncompensable since September 1, 1990.  The Veteran's combined disability evaluation from December 18, 2002 through February 20, 2008, was 30 percent disabling.  

Consequently, for the period prior to February 21, 2008, the Veteran does not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

In any event, the Board finds that the Veteran's service-connected disabilities prior to February 21, 2008, did not preclude him from substantially gainful employment.  

In April 2008, the Veteran submitted an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, in which he indicated that he was unable to work due to his PHP.  He indicated in that Form that he had been working full-time until January 2008, although he also indicated that he became too disabled to work in August 1972-when he had viral meningoencephalitis during service-and indicated that as recently as 2003 he had earned a substantial amount of money as a technician.  The Veteran further indicated that he worked as an instructor from 2004 through 2007 for three different companies, and most recently had worked as an Information Technology (IT) technician for two companies from September 2007 through January 2008.  On that form, the Veteran additionally indicated that he had 4 years of college education.

The Veteran's employers submitted information regarding his employment in May 2008.  One University indicated that he had worked as a full-time instructor from April 2003 through January 2005, when he was terminated for "failed  have certification requirements."  The Veteran worked as a full-time instructor for another company from May 2005 through October 2006, when he resigned from that position.  A third College indicated that the Veteran worked as a part-time instructor from October 2006 through October 2007, although it indicated that he remained on-call.  

The Veteran then worked for a company as a full-time IT support technician from September 2007 through October 2007; he was terminated during the probation period, although the reason for termination is not indicated.  Finally, he worked at a software company from October 2007 through January 2008 as a full-time IT support technician, when he was terminated due to poor performance during his initial 90 days; his last date of employment was January 14, 2008.  

In a January 2008 letter, the Veteran indicated that he could no longer work in a call center, or other noisy environment, due to his hearing loss disability.  He further stated that he had worked at least three different jobs in the past year, although he had been "unable to remain employed for a period longer than two to three months due to fatigue and exhaustion."  He then indicated that he believed that his hearing loss "greatly interfered with his employability," as he could no longer work in a call center which most IT employees worked in.  

In an April 2008, the Veteran's spouse indicated that the Veteran's doctors had been telling him for years that his hearing loss, allergies, and prostatitis were "exhausting him" and made him tired.  She indicated that the Veteran would attempt to work until he was physically exhausted or would become sick; he lost his last job for missing two of his first 90 days of work due to exhaustion and/or sickness.  The Veteran's spouse further indicated that the Veteran had four full-time jobs in the past year, although he had been unable to hold any of them longer than three months.  She did note, however, that "once he was diagnosed with [PHP] and got appropriate medication his prospects improved."  

In a May 2008 letter to Dr. J.D., the Veteran indicated that his fatigue and exhaustion had improved after he had begun treatment for his PHP.  He indicated that he had been unable to hold a full-time job due to being fatigued and exhausted.  

In a May 2008 letter to VA, the Veteran also stated that he had been unable to work a full-time schedule due to constant fatigue.  He concluded that, "In the past year I have held a variety of jobs and I have lacked the stamina to hold onto them."

In a February 20, 2008 letter, the Veteran's private physician, Dr. J.D., indicated that he had diagnosed the Veteran with PHP due to empty sella syndrome following an MRI.  Dr. J.D. indicated that he felt the Veteran was completely and permanently disabled-and was unable to work full time-due to that medical condition.  

Based on the foregoing evidence, the Board finds that the Veteran was working full-time until January 14, 2008.  However, it is clear that his inability to work beginning as of that date is due to fatigue and exhaustion associated with this PHP and hypothyroidism.  The Board specifically points to the Veteran and his spouse's statements, as well as Dr. J.D.'s February 2008 letter indicating that the Veteran's inability to work was a result of his PHP.  

Insofar as the Veteran indicated that he was unable to work in an IT position due to his hearing loss, the Board notes that not all IT positions are in a call center.  Moreover, the Veteran only stated that his hearing loss would prevent him from working in a noisy environment of a call center.  The Board observes that the Veteran had other relevant work experience as an instructor/teacher, which may not be as greatly affected by his hearing loss.  While the Veteran had interference with his employment as a result of his hearing loss, the Veteran's service connected disability compensation is meant to address such interference with employment.  

Regardless, it is clear to the Board that the Veteran's impediment to full-time, substantially gainful employment was his fatigue and exhaustion.  Although the Veteran's spouse statements that his doctors had told him it was due to his service-connected disabilities, subsequent medical evidence demonstrated that the Veteran had a significantly disabling PHP with hypothyroidism condition that would account for his fatigue and exhaustion.  The Veteran's spouse's statements indicated that the Veteran's doctors' statements regarding his prostatitis, allergies and hearing loss making him "exhausted" were prior to his diagnosis with PHP with hypothyroidism.  Consequently, the Board finds those statements are less probative in light of the additional medical evidence accounting for the Veteran's fatigue and exhaustion.  

In other words, the Veteran's inability to obtain and maintain substantially gainful employment is shown to be the result of fatigue and exhaustion, which is associated with his PHP with hypothyroidism, and not a result of his other service-connected disabilities that were service connected prior to February 21, 2008.  The Veteran is not service connected for his PHP with hypothyroidism until February 21, 2008, at which point he was assigned a 100 percent disability evaluation for that disability.  

Accordingly, the Board must find that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment prior to February 21, 2008.  See 38 C.F.R. §§ 3.102, 4.16.  


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



__________________________________
ERIC S. LEBOFF
Veterans Law Judge
Board of Veterans' Appeals



__________________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals



____________________________________
M. HYLAND
Veterans Law Judge, 
Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	M. Peters, Counsel
Department of Veterans Affairs


